Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

                            )
CITY OF EL PASO and JOSEPH WARDY,      ) 
MAYOR OF THE CITY OF EL PASO,             )                     No. 08-05-00083-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 7
)
THE HOUSING AUTHORITY OF                    )                   of El Paso County, Texas
THE CITY OF EL PASO,                                   )
                                                                             )         (TC# 2003-3099)
                                    Appellee.                          )

MEMORANDUM OPINION

            Pending before the Court is Appellants’ motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1. because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal.  Pursuant to the parties’ agreement, costs are assessed against Appellants. 
See Tex.R.App.P. 42.1(d).

August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.